Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 12/27/2021. Currently, claims 26-33 and 46-50 are pending in the application. Claims 1-25 and 34-45 have been cancelled.

Election/Restrictions

Claims 34-45 are withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.


Claim Objections

Claims 31 and 50 are objected to because of the following informalities: Where they recite “M1,M2” in line 2 should be “M1 and M2”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 26-33 are rejected under 35 U.S.C. 103 as being obvious over CHANG et al (US 20160225764 A1) in view of Yoshida et al (US 20140264483 A1).

Regarding claim 26, Figure 1A of CHANG discloses an integrated circuit (IC) device comprising: 
a transistor structure ([0010]) comprising: 
a channel region (in Fin 20 under gate 40, [0013]) comprising a semiconductor; 
a first layer (30) along a side of the channel region, the first layer comprising a dielectric material ([0013]); and 
a second layer (42) along a side of the first layer, the second layer comprising a silicide ([0021]-[022]), wherein the second layer is substantially conformal to a curved or angled surface (of the layer 30).

CHANG does not explicitly teach wherein an average minimum thickness of the second layer is equal to or less than 20 nanometers (nm), and wherein a span of the second layer along a height of the curved or angled surface is greater than or equal to a distance equal to three times the average minimum thickness of the second layer.

However, Yoshida is a pertinent art which teaches a conformal metal-comprising layer 208 (Figure 2, gate structure of Yoshida) (which becomes a metal fill when the CD is as small as 15 

Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to achieve the desired performance of the device. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 27-32, CHANG does not explicitly teach that the IC device of claim 26, wherein the silicide comprises: silicon; one or more elements each from a respective one of Group IIIa, Group IVa, or Group Va; and at least two metals, wherein a first of the at least two metals is from Group IIIa, Group IVa, Group Va, Group IVb, Group Vb, Group VIb, Group VIIB, or Group VIIIb. Or
The IC device of claim 27, wherein the at least two metals comprises aluminum (Al), gallium (Ga), hafnium (Hf), indium (In), niobium (Nb), osmium (Os), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), yttrium (Y), or zirconium (Zr). Or

The IC device of claim 26, wherein the silicide comprises silicon and a component M which comprises: one or more transition metal elements each from a respective one of Group IVb, Group Vb, Group VIb, Group VIIB, or Group VIIIb; or one or more metal elements each from a respective one of Groups IIIa, Group IVa, or Group Va. Or
The IC device of claim 30, wherein the component M comprises metals M1, M2 each of a different respective metal type. Or
The IC device of claim 30, wherein the component M comprises aluminum (Al), hafnium (Hf), tantalum (Ta), titanium (Ti), or tungsten (W).

However, Yoshida is a pertinent art which teaches a conformal metal-comprising layer 208 (Figure 2, gate structure of Yoshida) (which becomes a metal fill when the CD is as small as 15 nm or less) is applied over the liner layer 206. The conformal metal comprising layer material is typically applied by ALD or CVD, and is selected from the group consisting of TiN, TiSiN, TaN, TiAl, TiAlC, TaAlC, WSi, WN, TaAlSi, TaN, TaC, HfC and combinations thereof, depending on the desired performance characteristics for the functional device which will make use of the gate structure ([0055]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use a silicide such as TaAlSi in the second layer of CHANG according to the teaching of Yoshida ([0055]), wherein the layer meets the above claimed limitation, since it has been held that choosing from a finite number of identified, 

Regarding claim 33, Figure 1A of CHANG discloses that the IC device of claim 26, wherein the IC device comprises a fin structure comprising the channel region (in Fin 20 under gate 40, [0013]) which extends, along a length of the fin structure (20), between a source region of the transistor structure and a drain region of the transistor structure ([0023]), wherein a perimeter of the second layer (42) forms an edge structure which extends in parallel with the length of the fin structure (20).





Claims 46-50 are rejected under 35 U.S.C. 103 as being obvious over CHANG et al (US 20160225764 A1) in view of Yoshida et al (US 20140264483 A1) and Kimura (US 20150248044 A1).

Regarding claim 46, Figure 1A of CHANG discloses a system comprising: 
an integrated circuit (IC) device comprising: 
a transistor structure ([0010]) comprising: 
a channel region (in Fin 20 under gate 40, [0013]) comprising a semiconductor; 

a second layer (42, [0021]-[0022]) along a side of the first layer, the second layer comprising a silicide, wherein the second layer is substantially conformal to a curved or angled surface (of the layer 30).

CHANG does not explicitly teach that wherein an average minimum thickness of the second layer is equal to or less than 20 nanometers (nm), and wherein a span of the second layer along a height of the curved or angled surface is greater than or equal to a distance equal to three times the average minimum thickness of the second layer.

However, Yoshida is a pertinent art which teaches a conformal metal-comprising layer 208 (Figure 2, gate structure of Yoshida) (which becomes a metal fill when the CD is as small as 15 nm or less) is applied over the liner layer 206. The conformal metal comprising layer material is typically applied by ALD or CVD, and is selected from the group consisting of TiN, TiSiN, TaN, TiAl, TiAlC, TaAlC, WSi, WN, TaAlSi, TaN, TaC, HfC and combinations thereof, depending on the desired performance characteristics for the functional device which will make use of the gate structure ([0055]). Further, a span of the second layer along a height of the curved or angled surface is greater than or equal to a distance equal to three times the average minimum thickness of the second layer based on the drawing of CHANG and Yoshida.

Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to achieve the desired performance In re Aller, 105 USPQ 233.

Further, CHENG and Yoshida do not explicitly teach a display device coupled to the IC device, wherein the display device to display an image based on the signal.

However, Kimura is a pertinent art which teaches a display device, wherein Kimura teaches that a structure of a transistor is not limited to the structure shown in each drawing. For example, a transistor may have an inversely staggered structure, a FinFET structure, or the like. It is preferable to have a FinFET structure since a short channel effect due to miniaturization of transistor size can be suppressed ([0448]-[0450]).



Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a display device coupled to the IC device of CHANG in view of Yoshida, wherein the display device to display an image based on the signal according to the teaching of Kimura in order to reduce manufacturing cost and minimize transistor size ([0448]-[0450], Kimura).

Regarding claims 47-50, CHANG does not explicitly teach that the system of claim 46, wherein the silicide comprises: silicon; one or more elements each from a respective one of Group IIIa, Group IVa, or Group Va; and at least two metals, wherein a first of the at least two metals is 
The system of claim 47, wherein the at least two metals comprises aluminum (Al), gallium (Ga), hafnium (Hf), indium (In), niobium (Nb), osmium (Os), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), yttrium (Y), or zirconium (Zr). Or
 The system of claim 46, wherein the silicide comprises silicon and a component M which comprises: one or more transition metal elements each from a respective one of Group IVb, Group Vb, Group VIb, Group VIIB, or Group VIIIb; or one or more metal elements each from a respective one of Groups IIIa, Group IVa, or Group Va. Or
The system of claim 49, wherein the component M comprises metals M1, M2 each of a different respective metal type.



However, Yoshida, which is a pertinent art here, teaches a conformal metal-comprising layer 208 (Figure 2, gate structure) (which becomes a metal fill when the CD is as small as 15 nm or less) is applied over the liner layer 206. The conformal metal comprising layer material is typically applied by ALD or CVD, and is selected from the group consisting of TiN, TiSiN, TaN, TiAl, TiAlC, TaAlC, WSi, WN, TaAlSi, TaN, TaC, HfC and combinations thereof, depending on the desired performance characteristics for the functional device which will make use of the gate structure ([0055]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use a silicide such as TaAlSi in the second layer of CHANG according to the teaching of Yoshida ([0055]), wherein the layer meets the above 

Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/18/2022